Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/21 has been entered.
 
Claims 1, 12, and 20 have been amended, no claims have been canceled, and no new claims have been added	
Response to Amendment


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 


Claims 1-16 and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 and 18-20 of copending Application No. 16/355,391 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of ‘391 are contained in the narrower species claims of ‘417, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States . .


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 


Response to Arguments
Applicant's arguments filed 11/4/21 with respect to the prior art rejection have been fully considered but they are not persuasive.  As explained above and in contrast to Applicant’s assertions on page 14, the specification does not appear to indicate obtaining the document of the entity that is seeking access.  It is unclear in the specification how the entity is authenticated because only the owner’s DID document is referenced, for example, in paragraph 0089 of Applicant’s specification.  The 3rd party entity seeking access to the owner’s data retrieves the owner’s DID document.  This is in stark contrast the owner retrieving the entity’s DID document and authenticating the entity with it.



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 and  18-21 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2018/0020001 to White et al., hereinafter White in view of USP 10,587,413 to Todd et al hereinafter Todd.

As per claims 1 and 20, White teaches one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors [Fig. 1], cause the computing system to: 

access a plurality of policy rules, the plurality of policy rules being applicable to data stored in at least one of the plurality of storages (0022 and 0023), the at least one of the plurality of storages being associated with a first ID [owner of protected data] (0014 and 0038) 
receive a request from an entity associated with a second ID [user making the request; 0014] for operating on data stored or to be stored in that at least one of the plurality of storages that is associated with the first ID (0019); 
authenticate or authorize the entity associated with the second ID (0014 and 0019/0020);
determine a type of the data requested to be operated on (0021); 
access one or more policy rules that are applicable to the type of the data (0024); 
based on the one or more policy rules, determine if the operation [function; 0018] to be performed on the data will result in the data complying with the one or more policy rules [0024 and 0044]; and 
based on the determination, allow the request when the operation will result in the data complying with the one or more policy rules (0024 and 0025).
White does not explicitly teach the identifiers are decentralized and obtaining a DID document associated with the second DID based on data recorded on the distributed ledger, the DID document containing authorization or 


As per claims 2, 13, and 21, White teaches access information related to the first DID (0019 and 0030); based on the information related to the first DID, filter the one or more policy rules to determine a subset of one or more policy rules that are applicable to the requested data of the particular DID (0044 and 0062), wherein the determine if the operation to be performed on the data will result in the data complying with the one or more policy rules is determined based on the subset of one or more policy rules (0024, 0044, and 0045).
As per claims 3 and 14, White teaches the request from an entity for operating on data is a request to store data generated by the entity in the storage associated with the first DID or a request to read data stored in the storage associated with the first DID (0039 and 0048).
As per claims 4 and 15, White teaches the determining if the operation to be performed on the data will result in the data complying with the one or more policy rules comprises: analyzing one or more relationships among the one or more applicable rules’ (0044), and based on the analysis, determining whether at least one rule is to overwrite another rule (0026, 0036, 0037 and 0054; additional rules/constraints are required).
As per claims 5 and 16, White teaches wherein the determining the type of the data comprises: scanning the metadata of the data (0044; tagged), and based on the scanned metadata, determining at least one type of the data (sensitive; 0044).

As per claim 7, White teaches at least one of the one or more policy rules are stored in the storage associated with the first DID, at least one of the one or more policy rules is stored with at least one of the plurality of storages; at least one of the one or more policy rules is stored at a remote server [data access platform 122; 0024 and 0062], and/or at least one of the one or more policy rules is stored at a DID management module associated with a user associated with the first DID.
As per claim 8, White teaches based on information of the entity, filter the one or more policy rules to determine a subset of one or more policy rules that are applicable to the requested data (0044 and 0062), wherein determining if the operation to be performed on the data will result in the data complying with the one or more policy rules is based on the subset of one or more policy rules (0024, 0044, and 0045).
As per claims 9 and 19, White teaches generating a notification to a user associated with the first DID or the entity associated with the second DID when 


As per claim 10, White teaches the second DID is same as the first DID or different from the first DID [the Owner of the data and entity seeking access to the data can be different users and thus will have different IDs].
As per claim 11, White teaches filtering the one or more policy rules based on geographic information of a user associated with the first and/or information of the entity associated with the second DID to determine a subset of one or more policy rules that are applicable to the requested data (0039 and 0062), wherein the determine if the operation to be performed on the data will result in the data complying with the one or more policy rules is determined based on the subset of one or more policy rules (0024, 0044, and 0045).As per claim 18, White teaches the one or more policy rules include a personal rule that is determined by an owner of the particular DID [owner is authorized specifically to the data; 0036 and 0051].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431